Title: To Thomas Jefferson from James Jackson, 14 February 1803
From: Jackson, James
To: Jefferson, Thomas


          
            Sir
            Washington Feby 14th 1803
          
          When I did myself the honor of waiting on you on Saturday, I was in hopes of finding you disengaged and that I could be indulged with a few moments of private attention—I wished to have shewn you two or three letters from Men who are true Republicans—have been warm and Zealous advocates for your gaining the Presidency and continue firm supporters of your administration—They express their fears that a change in the sentiments of the people is gaining ground in Georgia and all impute it to one cause—the not obtaining as the deed of Cession between the United States and Georgia promised them the whole of the Okmulgee fork—the failure of which at the late Treaty they say was the fault of Mr Hawkins—that he gives private talks whilst he wears an open countenance to the wishes of the Government—and that they consider him as the Chief of the Indian tribes more connected with them than the White people and therefore not as the Superintendant of the United States or the friend of the State of Georgia or her Citizens—that in short—they give up all hopes of procuring an extension of boundary to the Okmulgee as well as the lands left out by the line of 1798 which Mr Hawkins officiously run with the Creeks who had no claim to them whilst he continues or unless he has positive orders to procure those lands in a given time or leave the nation—The Federalists they inform me persuade the people and too many are easily led away by them in every State—that no intention of procuring a further extension to the Okmulgee, or for the lands so left out exists—that the small slip along the Oconee altogether out of shape for any publick purpose it being impossible to form it into a County not being above sixteen miles wide is all they will ever obtain under the present administration or the boasted Cession—that even their Senators are not friendly to an extension, and that they would have stood a better chance under the resolution of Congress passed under the former administration—to restore Talassee County altogether or to procure the Okmulgee fork in lieu of it—That myself and others had duped them by teaching them to believe that the effect of a change—of the Administration would be the obtaining the Okmulgee fork & Talassee County immediately for them and that this was evident from the slips only being obtained after the Cession had made it an express stipulation—Such Sir are the contents of the letters I meant to have shewn you and must beg indulgence in having been thus prolix in relating them—Two of those Gentlemen who have written me were Electors who voted for you as President with myself when Mr Adams was elected our vote joined Governor Clinton with you—As to Mr Hawkins—I acknowledge that I not only voted for him but warmly supported your nomination of him as a Commissioner and I believe I might add saved him from rejection as well as General Pickens, and which may appear strange when I say that I saw enough of Mr Hawkins at the treaty of Coleraine—I know that he there with the then Agent Seagrove held private talks and know further that whilst the Commissioners of Georgia were preparing their talks and proposals for a Cession the Women of the Neighbourhood were collected—and whilst the talk delivered by myself was given the Indians the Ladies were introduced into the square with the Commissioners of the U States & those of Georgia—which of itself would have blasted all our expectations if they had been ever so much disposed to sell the land we asked—considering a talk where a Woman is present as altogether an old Womans story not worth minding—That the Indians were disposed to sell I can bring proof and most sincerely believe it would have taken place had it not been for Mr Hawkins, his Colleagues and the Agent who used every means even in enhancing the value of the lands in the minds of the Indians in their power to frustrate it—I have published all I have here said about the Coleraine treaty in the Publick Newspapers—so that I care not who knows it—It maybe asked indeed if I knew all this how I came to support him—I reply—Because, I did not wish at so early a day that any of your nominations should afford a triumph to your enemies by a rejection, and the Federalists all stood ready to seize every opening and I further thought that gratitude to you—for the nomination in the first place and to the Senators from Georgia for supporting it in the second would have induced other conduct than that at Coleraine and that he would have aided in the mutual interest of the General and State Governments that of extending the boundary South and South West of the U States as far as practicable—But if I had been actuated by Friendly motives to Mr Hawkins in his support—I should have reasons now for a change So many lift up their voices against him not only from Georgia but Tenessee and Kentucky I understand has complaints that I must believe him hostile to any extension of boundary or the procuring any road in that quarter as interfering with his Sovereignty—for such the people view his power as a chief of the tribes and as is certainly alluded to in the Notes of Messrs Carnes Eensly & Harris, by the expressions of another Agent—that the Indians can dispose of no lands without the consent of their friend & agent, which must mean Mr Hawkins, whilst the President of the United States is not even hinted at. 
          I am sorry to observe from the conversation of Saturday that the Secretary of War seems to me to be taking the ground of his predecessors—to support Indian Agents against Independent States—Had I not interfered, a remonstrance against the proceedings of the Commissioners at the late treaty and the Superintendant would have taken place at the last Session of the State Legislature—I prevailed on several zealous Republicans to drop it assuring them of the good intentions of the present administration towards the State and that I had no doubt of a further extension by another treaty this Summer—should this not take place, however light it may be viewed as respects the whole continent, I dread the consequence as respects Georgia, if her Legislature becomes warm and it will meet in May—the people will follow—I confess I did not expect the Secretary to be so warm in favor of Mr Hawkins and the Agents against the poor Georgians who seem always to be placed by the War department as respects Indians in the background—I cannot account for it at present unless a Mr Hill Mr Hawkins’s foreman in all business has been giving him some wonderful stories in favor of his Master & against the poor Georgians and as he is here with one or two others of Hawkins’s partizans from Greene County I have little doubt but that the bridge story over the Oconee and the other of the declaration of a Member of the Georgia Legislature’s declaration that all the fork belonged to Georgia and she would take it came from him—the one of which I believe as much as I do the other and am of opinion they are both fabricated for the occasion—Should however the first be true the Indians have now no right to complain as the land belongs to the State on both sides the Okonee—and it must be considered as a silly apology in Mr Hawkins—to say, that the silly speech of a silly Member should be of that consequence either to prevent his using his influence to obtain a further Cession or the Indians to make one or that the silly speech should be considered as the voice of the State of Georgia 
          Pardon me Sir for this length and the candor I have exercised—I cannot act otherwise where I feel the interest I do in the welfare of the general Administration and the State I represent—I must be further indulged to beseech you Sir to consider the present critical moment France is certainly about to possess herself of Louisiana—She may abide by the existing Treaties and she may not—she is at any rate a subtle and a very politic power she will naturally wish when she is so close a neighbour to prevent as much as possible an extension of our temporary boundaries in order to prevent the increase of our population towards her frontier—Her emissaries which find their way into every Court & among all the hordes of the eastern World will be found among the Indian tribes here and even if they should not reach the Creeks altho Hill says one is daily expected there yet if they persuade the Chickasaws and Choctaws not to part with their lands—Runners from them will immediately inform the Creeks and Cherokees and the Federalists will triumph at a failure—it strikes me Sir that the present is the moment to secure what lands and roads can be obtained from all those tribes—and on it depend in a great measure in my humble opinion not only Republican principles in that quarter united with a love of the present administration but a lasting and never to be eradicated affection for the general Government and the most steady determination at the hazard of life and fortune to meet any event should it be the lot of the United States to be visited by that scourge of Nations War 
          Assuring you of my unfeigned attachment to our common country and personally to yourself I have the honor to be Sir Yr most Obed Servt
          
            Jas Jackson
          
          
          
            You sometime since enquired of me if another set of Commissioners of bankruptcy was necessary for Augusta or rather Louisville district—I deem another set necessary and beg leave to recommend
            
              
                Thomas Collier Merchant
                }
                Louisville
              
              
                Cowles Mead Attorney
                Augusta
              
            
            the other two I must leave to Mr Baldwin & the Representatives
            Mr B has agreed to those
          
        